      Case 4:19-cv-00611-MW-MAF Document 19 Filed 06/08/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

DONNY LEE CROOK,

      Plaintiff,

v.                                           Case No. 4:19cv611-MW/MAF

SERGEANT HORTON
and
OFFICER ROBINSON,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 17. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s second amended

complaint, ECF No. 15, is DISMISSED for failure to exhaust administrative

remedies pursuant to 42 U.S.C. § 1997(e), and for failure to state a claim upon which

relief may be granted pursuant to 28 U.S.C. § 1915(e)(2). The Clerk shall



                                         1
      Case 4:19-cv-00611-MW-MAF Document 19 Filed 06/08/20 Page 2 of 2




note on the docket that this cause is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).” The Clerk shall also close the file.

     SO ORDERED on June 8, 2020.


                                        s/ MARK E. WALKER
                                        Chief United States District Judge




                                           2
